Citation Nr: 1546922	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  13-10 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for pars interarticularis defect at L5 of the lumbar spine with bilateral erector spine spasm (low back disability).

2.  Entitlement to a disability evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.

3.  Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the right shoulder with impingement syndrome.

4.  Entitlement to service connection for a right hip condition, to include as secondary to a service-connected low back disability.

5.  Entitlement to service connection for a left hip condition, to include as secondary to a service-connected low back disability.




ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to October 1986 and from April 1993 to November 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In June 2015, the Board remanded the issues of entitlement to a disability evaluation in excess of 20 percent for pars interarticularis defect at L5 of the lumbar spine with bilateral erector spine spasm (low back disability), entitlement to a disability evaluation in excess of 10 percent for degenerative disc disease of the cervical spine, and entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the right shoulder with impingement syndrome.  In the same month, the RO certified the issue of entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the right shoulder with impingement syndrome to the Board.  However, as the Board adjudicated all of these issues in the June 2015 Board remand, the Board has jurisdiction over them at this time.  As discussed below, the development requested by the June 2015 Board remand for these issues was not completed.

Further in June 2015, the Board remanded the issues of entitlement to service connection for right and left hip conditions, as a statement of the case (SOC) had not been issued to the Veteran.  Later that same month, the AOJ sent an SOC to the Veteran.  He subsequently perfected a substantive appeal regarding these issues.  In July 2015, after the Veteran's June 2015 substantive appeal to the Board was received, the agency of original jurisdiction (AOJ) sent a notification letter to the Veteran stating that his appeal had been certified to the Board.  However, the AOJ did not clarify which issues on appeal were being certified to the Board for appellate review.  As the record reveals that the AOJ has not taken any further action regarding these issues, the Board will accept jurisdiction over them at this time.

The Board observes that the Veteran's claims seeking entitlement to service connection for right and left hip conditions have been developed and adjudicated on a direct service connection basis.  However, in light of the June 2007 compensation and pension (C&P) examination stating that the Veteran's low back condition included pain radiating to the hips and the Veteran's June 2015 Substantive Appeal to the Board which specifically referenced that examination, the issues have been characterized to afford the Veteran a broader scope of review and to consider whether the Veteran is entitled to service connection on a secondary basis.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Low Back, Cervical Spine, and Right Shoulder Disabilities

In June 2015, the Board remanded the issues of entitlement to a disability evaluation in excess of 20 percent for pars interarticularis defect at L5 of the lumbar spine with bilateral erector spine spasm, entitlement to a disability evaluation in excess of 10 percent for degenerative disc disease of the cervical spine, and entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the right shoulder with impingement syndrome for further development.  In its remand directives, the Board observed that the evidence of record demonstrated that the Veteran's conditions had worsened.  Given the passage of time since the Veteran was last examined, the Board instructed the AOJ to schedule the Veteran for new VA examinations.  Further, the Board requested that any additional VA or private treatment records and lay statements relating to his claims be associated with the record.  

After reviewing the evidence of record, the Board finds that the development requested by the June 2015 Board remand has not been completed.  Likewise, the Board observes that a supplemental statement of the case (SSOC) has not been provided to the Veteran regarding his claims on appeal.  

The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the directives of the June 2015 remand were not successfully completed, the Board finds that VA has not substantially complied with the Board's remand with regard to the issues on appeal.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (a remand is not required under Stegall where Board's remand instructions where there was substantial compliance).

Under these circumstances, the Board finds that another remand is required for compliance with the Board's June 2015 remand directives.  In order to afford the Veteran all due process considerations, new VA examinations should be scheduled for the Veteran's low back, cervical spine, and right shoulder.  

The Board further notes that in June 2015, the RO sent the Veteran a notification letter requesting that the Veteran identify any and all VA and private treatment records relating to his low back, cervical spine, and right shoulder disabilities.  Further, the letter informed the Veteran that he could submit lay statements from himself or from other individuals who had first-hand knowledge and/or were contemporaneously informed of his low back, cervical spine, and right shoulder disabilities regarding the nature, extent, and severity of his symptoms.  The record reflects that additional VA and private treatment records were associated, but there were no authorization forms associated with the record.  The Board finds it necessary to provide the Veteran with another opportunity to submit additional evidence in support of his claims on appeal.  The RO should ask the Veteran to identify any additional, pertinent medical treatment for his low back, cervical spine, and right shoulder disabilities.  Any additional, pertinent VA or private treatment records should be associated with the file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.  

Right and Left Hips, to Include as Secondary to a Service-Connected Low Back Disability

The Veteran is seeking entitlement to service connection for left and right hip conditions.  The Veteran contends that his bilateral hip conditions resulted from the combination of physical duty and then sitting at a desk for 14 years in service.  Further, the Veteran contends that he received treatment for his hips at the same time that he was treated for his lower back both during and after his military service.

In October 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his left and right hip conditions.  The Veteran reported bilateral hip pain and that he was previously diagnosed with bilateral hip strain.  The Veteran reported that the condition had existed for 16 years due to wear and tear.  The examiner found that there was no pathology to render a diagnosis.  The examiner noted that the Veteran's "hip complaint was not hip pathology at all, but rather the muscles surrounding the hip region and coming from the back."  The examiner stated that the Veteran's "hip pathology, or lack thereof, is not due to his back condition."  The examiner did not provide an opinion regarding an etiology between the Veteran's claimed hip conditions and service since the examiner did not find that the Veteran had a current right or left hip condition.

However, the Veteran's VA and private treatment records reflect that the Veteran complained of right and left hip conditions.  The medical evidence shows that the Veteran's hip conditions could be due to the Veteran's service-connected low back disability.  

Specifically, for the right hip, an April 2015 VA treatment record reflects that the Veteran complained of right hip pain.  The VA Chief of Orthopaedic Service noted that the Veteran was quite tender over the right greater trochanter area and that the Veteran "obviously had a trochanteric bursitis which often accompanies lower lumbar disc disease."  A November 2009 radiology report shows that the Veteran had mild right hip osteoarthritis.  Further, the Veteran's January 2010 private treatment records reflect that the Veteran received treatment for the Veteran's low back and right hip area.  The private chiropractor noted that the Veteran described painful symptoms that radiated down from the right upper leg.  

The Veteran's VA treatment records reflect that the Veteran complained of hip pain in both hips.  The left hip condition is inexplicably intertwined with the right hip and service-connected low back pain.  Therefore, on remand, both hips should be examined. 

Further, the Veteran's service treatment records (STRs) reflect that the Veteran had right and left hip pain in service.  In a March 2005 STR, the physician noted that the Veteran had pain in his back and waistline.  In the Veteran's April 2007 retirement examination, the Veteran reported that he had arthritis, recurrent back pain or any back problem, and swollen or painful joints.  In a June 2007 compensation and pension examination (before the Veteran left active duty service), the examiner found that the Veteran had low back pain with radiation to the hips.  The examiner noted that the radiating hip pain was described as throbbing and sharp.  

The Board finds that a medical opinion is necessary to determine the etiology of the Veteran's condition and service.  There is evidence that the Veteran may have a left and/or right hip condition and there are reports of hip pain in-service.  Accordingly, a new VA examination is necessary to address whether the Veteran's left and/or right hip condition(s) is related to service and if the left and/or right hip condition(s) is related to the Veteran's service-connected low back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran again and request that he identify any and all outstanding VA and private treatment records related to his low back, cervical spine, and right shoulder disabilities.  After obtaining necessary authorization forms from the Veteran, obtain any pertinent records and associate them with the claims file.  Any negative response should be in writing and associated with the claims file. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his low back, cervical spine, and right shoulder disabilities regarding the nature, extent, and severity of his symptoms and the impact of the disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Schedule the Veteran for an examination by an appropriate VA medical professional to determine the severity of his low back, cervical spine, and right shoulder disabilities.  The Veteran's claims file should be made available to and reviewed by the examiner. 

The examiner should conduct all indicated tests and studies and identify all orthopedic and neurologic pathology found to be present, to include range of motion studies expressed in degrees, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner is to express any functional loss in terms of additional degrees of limited motion. 

In addition, the examiner should state whether the low back and/or the cervical spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

The examiner should also discuss the nature, extent and severity of any neurological impairment resulting from the service-connected low back or cervical spine disability, to include radiculopathy or neuropathy, and/or any bowel or bladder impairment.

The examiner should also identify limitations imposed on the Veteran as a consequence of his service-connected disabilities on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling. 

4.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any diagnosed left and/or right hip condition.  

The entire claims file (i.e. both the VBMS efolder and any relevant medical records contained in the Veteran's Virtual VA efolder) should be made available to and be reviewed by the examiner in conjunction with this request.  

Based on the examination and review of the record, the examiner should address the following:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any current left and/or right hip condition was incurred in or aggravated by service?

b.)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed left and/or right hip condition, was caused by the service-connected low back disability?

c.)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed left and/or right hip condition was aggravated beyond the normal course of the condition by service-connected low back disability?   

A report of the opinions should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the ordered development has been conducted and completed in full.  In particular, the AOJ should determine whether the responding medical professional responded to all questions posed.  If not, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2015).
 
6.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




